Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 15 and 19 with listed dependent claim in the chart below are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 8, 15, 22 and their dependent claims listed in the chart below of U.S. Patent No. 20170177044 Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claim1  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 20170177044 in view of Chung et al [20140122917]. Because reference patent teach all the limitation except the controller is to adaptively modify the individual temperature threshold according to workload executed by the processor, However Chung et al [20140122917] teach  controller is to adaptively modify the individual temperature threshold according to workload executed 
It would have been obvious to person of ordinary skill in art because both are directed toward temperature sensor. Furthermore, Chung improves upon reference patent number by being able to adaptively change the temperature threshold of the sensor such that system adjust temperature threshold for each type of load or instruction in order for efficiently and smoothly run the system. 


Instant application 
Refrence patent application 20170177044
2. (New) A processor comprising: a plurality of thermal sensors distributed in the processor, wherein an individual thermal sensor has an individual temperature threshold; and a controller coupled to the thermal sensors, wherein the controller is to adaptively modify the 
+
5. (New) The processor of claim 2, wherein the controller is to perform thermal throttling of the processor in response to a temperature recorded by any one of the thermal sensors of the plurality of thermal sensors being greater than the individual temperature threshold.
+
7. (New) The processor of claim 2, wherein the individual temperature threshold is based on a maximum temperature allowed for an area of the processor.







	3. The apparatus defined in claim 1 wherein the individual temperature threshold for each temperature sensor is based on a difference between the maximum temperature allowed for the area in the IC in which said each thermal sensor is located and a sum of a product of each power supplied to each area of the plurality of areas and a weighting factor associated with said each power supplied to each area

12. (New) The processor of claim 2 comprising memory to store the individual temperature threshold.

+



6. The apparatus defined in claim 1 wherein the thermal throttling is operable to cause dynamic frequency scaling to reduce the temperature of the IC.

15+18
8, 22
19+24+25
15
26. (New) The system of claim 24, wherein the individual temperature threshold for each thermal sensor is based on a difference between the maximum temperature allowed for the area in the processor in which said each thermal sensor is located and a sum of a product of each power supplied to each area of a plurality of areas of the processor and a weighting factor 
.











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 5-7, 12-16, 18-24   is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson [20130090888], Further in view of Chung et al [20140122917]

As to claim 2, 

Anderson  [20130090888] teaches processor comprising: a plurality of thermal sensors distributed in the processor [0040: “The monitor module 114 communicates with multiple operational sensors (e.g., thermal sensors 157) distributed Throughout the on-chip system 102 and with the CPU 110 of the PCD 100 as well as with the TPM module 101. ” ] , wherein an individual thermal sensor has an individual temperature threshold [0037: “the TPM module 101 may receive temperature readings from the monitor module 114 indicating temperature levels sensed by sensors 157 which may be associated individually or collectively with one or more various processing components 222, 224, 226, 228 ” and 0037: “TPM module 101 to override or adjust a default temperature threshold associated with acceptable touch temperature of the PCD 100. In adjusting the temperature threshold, the SAR module 26 may set a new, higher temperature threshold associated with temperature limits of one or more components of the PCD 100”- each processing component as a default temperature threshold] ; and a controller coupled to the thermal sensors, wherein the controller is to adaptively modify the individual temperature threshold according to workload executed by the processor [0078: “SAR module 26 when the PCD 100 is recognized to be in policy state 410 may be associated with an adjusted touch temperature or, alternatively, may be associated with an acceptable operating temperature of one or more processing components. ” and 0037: “TPM module 101 to override or adjust a default temperature threshold associated with acceptable touch temperature of the PCD 100. In adjusting the temperature threshold, the SAR module 26 may set a new, higher temperature threshold associated with temperature limits of one or more components of the PCD 100”- the limit of the temperature on one or more component sets the threshold, each of the sensor associated with each component, and threshold is adjusted one or more processing components. Anderson teaches temperature threshold of the sensor 
But do not explicitly teach modify the individual temperature threshold according to workload executed by the processor 
But Chung et al [20140122917] teaches modify the individual temperature threshold according to workload executed by the processor [0028: “the first threshold temperature could be adaptively adjusted according to the different specifications, models, or brands of the different central processing units. Moreover, the first threshold temperature also can be adjusted according to the practical demands based on the design and practical consideration” and  0029: “The high temperature of the central processing unit 11 is mainly caused by that the central processing unit 11 executes too many programs and/or services in high clock rates (or in high voltage). ” – adaptively modified temperature threshold based on the load i.e. instructions executed.] 
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching Anderson with Chung because all are directed toward temperature management. Furthermore, teaching of Chung which adaptively adjusting temperature threshold can be applied in  combinational teaching of Anderson such that each of the sensor temperature can be adaptively changed based on the processing load of the processor in order for the 

As to claim 3, 
Chung teaches the controller is to adaptively modify the individual temperature threshold in real-time [0028: “the first threshold temperature could be adaptively adjusted according to the different specifications, models, or brands of the different central processing units. Moreover, the first threshold temperature also can be adjusted according to the practical demands based on the design and practical consideration”].

As to claim 5, 
Chung et al teaches 5. (New) The processor of claim 2, wherein the controller is to perform thermal throttling of the processor in response to a temperature recorded by any one of the thermal sensors of the plurality of thermal sensors being greater than the individual temperature threshold[ 0028: “The temperature sensing element 12 is coupled with the central processing unit 11 and used for sensing the temperature of the central processing unit 11 ” and 0029: “When the temperature of the central processing unit 11 reaches the first threshold temperature, it means that the temperature of the central processing unit 11 reaches the temperature that the clock rates of the central processing unit 11 should be automatically reduced” and 0029: “Therefore, the central processing unit 11 in the embodiment can enter the idle mode to lighten loading to reduce the temperature of the central processing unit 11 instead of conventionally reducing the operating voltage and/or clock rates to reduce the temperature of the 

As to claim 6, 
Anderson teaches the plurality of thermal sensors is distributed in multiple functional blocks including processor cores, pipelines, 1/O blocks, and uncore “[0040: “The monitor module 114 communicates with multiple operational sensors (e.g., thermal sensors 157) distributed Throughout the on-chip system 102 and with the CPU 110 of the PCD 100 as well as with the TPM module 101”].

As to claim 7,
Anderson teaches the individual temperature threshold is based on a maximum temperature allowed for an area of the processor [claim 10: “first temperature threshold is associated with the maximum operating temperature of a processing component in the PCD.”] 


As to claim 12, 
Anderson teaches memory to store the individual temperature threshold [0071: “The interface logic 270 includes one or more executable instructions for presenting, managing and interacting with external inputs to observe, configure, or otherwise update information stored in the embedded file system 290” 0067: “The memory 112 is a non-volatile data storage device such as a flash memory or a solid-state memory 

As to claim 13, 
Anderson teaches comprising a circuitry to update the individual temperature threshold stored in the memory [13: “store at least a portion of the data indicative of the determined sensed temperature change over the defined time interval for each of the plurality of thermal sensors in a nontransitory storage media coupled to the vehicular electrical energy storage device” and 0067: “The memory 112 is a non-volatile data storage device such as a flash memory or a solid-state memory device. Although depicted as a single device, the memory 112 may be a distributed memory device with separate data stores coupled to the digital signal processor”- stored in the memory].

As to claim 14, 
Chung  the controller is to cause dynamic frequency scaling to perform thermal throttling of the processor [0007 : “An electronic device and a method for controlling clock rates of an over clocking operation are provided, which can adaptively adjust the operating mode according to the temperature of the central processing unit and can effectively control its clock rates when the central processing unit over clocking operates ” and 0029: “ When the temperature of the central processing unit 11 reaches the first threshold temperature, it means that the temperature of the central processing unit 11 reaches the temperature that the clock rates of the central processing unit 11 should be automatically reduced…..Therefore, the central processing unit 11 in the embodiment 

As to claim 15-16, 
Combination of Anderson with Chung teaches this claim according to the reasoning set forth in claim 1 supra.

As to claim 18: 
Combination of Anderson with Chung teaches this claim according to the reasoning set forth in claim 5 supra.

As to claim 19, 
Combination of Anderson with Chung teaches this claim according to the reasoning set forth in claim 1 supra. Furthermore, Chung et al teaches chipset device with wireless capability and interface see. 0035

As to claim 20, 
Combination of Anderson with Chung teaches this claim according to the reasoning set forth in claim 2 supra.

As to claim 22-23, 

As to claim 24, 
Combination of Anderson with Chung teaches this claim according to the reasoning set forth in claim 7 supra.


 Allowable Subject Matter
Claim 4, 8-11, 17, 21, 25-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al [20150046012 ] teaches 0019: “each of the thermal sensors to measure a respective temperature at a location within a vehicular electrical energy storage device; at least one controller, communicably coupled to each of the plurality of thermal sensors, the controller to receive one or more process variable signals from each of the plurality of thermal sensors ” and 0019: “determine a respective sensed temperature; determine a first difference between the sensed temperature and at least one temperature threshold value logically associated with the respective thermal sensor; determine a respective temperature change rate; determine a second difference between the determined temperature change rate and at least one defined temperature change rate threshold value logically associated with the respective thermal sensor ”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176.  The examiner can normally be reached on Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KESHAB R PANDEY/Primary Examiner, Art Unit 2187